956 A.2d 715 (2008)
406 Md. 135
STOP SLOTS MD 2008, et al.
v.
STATE BOARD OF ELECTIONS, et al.
No. 87 Sept. Term, 2008.
Court of Appeals of Maryland.
September 15, 2008.
Irwin R. Kramer (Kramer & Connolly, Owings Mills, MD), on brief, for Appellants.
Austin C. Schlick, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Dan Friedman, William F. Brockman and Sandra Benson Brantley, Asst. Attys. Gen., Baltimore, MD), on brief, for Appellees.
ARGUED BEFORE BELL, C.J., HARRELL, BATTAGLIA GREENE, MURPHY, ADKINS and BARBERA, JJ.

PER CURIAM ORDER
For reasons to be stated in an opinion later to be filed, it is this 15th day of September, 2008,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the judgment of the Circuit Court for Anne Arundel County be, and it is hereby, affirmed. Costs to be paid by Appellants. Mandate to issue forthwith.